Mr. Justice Walker delivered the opinion of the Court: This was a bill filed by defendant in error, in the Morgan circuit court, to set aside and cancel a conveyance of the land in controversy to plaintiffs in error, and another piece to the school directors of the district. The bill alleges that the convevance was made for'school purposes, and is so expressed in the deed, and that the real consideration for the transfer of the title was, that the property was to he so used; that the directors, in March, 1872, caused the school house to be removed from the pi'eraises to another site, and that the trustees had advertised the premises for sale, and that they intended to sell them to any one who might purchase, and for any purpose they might choose to use them, but not to be used for school purposes. The bill prays that the sale be enjoined, and that the trustees be required to reconvev the property to complainant. Defendants filed a demurrer to the bill, which was overruled by the court, and they refusing to answer, the bill Avas taken as confessed, and the relief prayed Avas granted, and that is assigned as error. Inasmuch as one of the deeds conA'eys a portion of the land to the directors of the district, and they still held the title, the\" should haAre been made parties defendant to the bill. It appears that they have such an interest in a part of the premises as required them to be parties, before the legal title held by them could be affected by the final decree of the court. The bill Avas, therefore, defective for Avant of parties. The language of the deeds does not provide that the land shall revert, if the property shall cease to be used for a site for the school house, nor is there any restriction preventing it from being used for any legitimate school purpose. Its use is not restricted to any special school purpose. The trustees and directors might, no doubt, under this deed, occupy it as a school site, or they may rent it and apply the rents received to the general school purposes of the district. Such use is Avithin the scope of the grant, as expressed in the deeds, and until the officers attempt to pervert it to other than school purposes, or until they abandon the property, defendant has no right to become reinvested Avith the title. The deeds, however, restrict the use to school purposes, and a sale, such as the demurrer admits Avas intended to be made, would be a perversion. We think a fair construction of these deeds is, that the land shall be held and used for school purposes, and not that it may be sold, and the money .applied to school purposes. If sold and used for some other purpose, then the land Avould be used for other than school purposes. In such a case, the price or fund arising from the sale AArould be used for school purposes, but the land for some other, contrary to the use declared in the deeds, and the officers could not thus pervert the use of the land. Again, the decree enjoining the sale is too broad, in prohibiting the officers from using or leasing the premises. They might, as we have seen, léase the property and apply the rents for school purposes. From what has been said, it will be seen that the court erred in decreeing a reconveyance of the land to complainant, and the decree must be reversed and the cause remanded. Decree reversed. ■